Exhibit 99.2 ECO-TEK GROUP INC. (Formerly Clik Tech Corp.) FINANCIAL STATEMENTS Three Months Ended March 31, 2012 and 2011 (Unaudited) Three Months Ended March 31, 2 CONTENTS Page Balance Sheets as of March 31, 2012 and December 31, 2011 F-2 Statements of Operations and Comprehensive Loss for the Three Months Ended March 31, 2012 and 2011 F-3 Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 F-4 Notes to the Financial Statements F-5 F-1 BALANCE SHEETS AS OF MARCH 31, 2012 (Unaudited) AND DECEMBER 31, 2011(Audited) (Expressed in United States Dollars) ASSETS Current Assets Cash $ $ Accounts receivable, net of allowance of $30,322 as of March 31, 2012 and $29,742 as of December 31, 2011 Inventory Income tax credit recoverable Prepaid and sundry assets Total Current Assets Long Term Assets Equipment, net of depreciation Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Accrued liabilities Advances from stockholders Total Current Liabilities Stockholders' Deficit Preferred stock, Series "A", authorized unlimited, none issued and outstanding, 8% non-cumulative dividends, entitled two votes for each preferred share - - Common stock, no par value, authorized unlimited, issued and outstanding 33,366,134 (2011 - 33,366,134) Additional paid in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ F-2 STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED MARCH 31, 2(Unaudited) (Expressed in United States Dollars) SALES $ $ COST OF PRODUCTS SOLD GROSS PROFIT OPERATING EXPENSES General and administrative Salaries and wages Selling and delivery Financial Depreciation TOTAL OPERATING EXPENSES NET INCOME(LOSS) $ $ ) FOREIGN CURRENCY TRANSLATION ADJUSTMENT ) ) NET COMPREHENSIVE LOSS $ ) $ ) LOSS PER WEIGHTED NUMBER OF COMMON SHARES OUTSTANDING - BASIC AND DILUTED $ $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC AND DILUTED F-3 STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2(Unaudited) (Expressed in United States Dollars) CASH FLOWS FROM OPERATING ACTIVITIES Net income(loss) $ $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Contributed services Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Income tax recoverable - Prepaid and sundry assets - - Accounts payable and accrued liabilities ) CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITY Purchase of equipment - ) CASH FLOWS FROM FINANCING ACTIVITIES Advances from stockholders EFFECT OF EXCHANGE RATE CHANGES ON CASH 79 NET DECREASE IN CASH ) ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ F-4 1. NATURE OF OPERATIONS Eco-Tek Group Inc. (the "Company" or "Eco") was incorporated on May 4, 2005 under the laws of the province of Ontario, Canada.The Company is the developer of Clik Tech Engine Treatment formula and the holder of all proprietary rights to the product.The Company will undertake continued manufacturing and distribution of Clik’s products and ongoing research, development and commercialisation of associated products. 2. BASIS OF PRESENTATION The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and the Securities Exchange Commission (“SEC”) instructions to Form 10-Q and Article 8 of SEC Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three months period ended March 31, 2012, are not necessarily indicative of the results that may be expected for the year ending December 31, 2012. For further information, refer to the Company’s audited financial statements and footnotes thereto for the year ended December 31, 2011. 3. GOING CONCERN The Company's financial statements are presented on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.The Company has experienced losses from operations since inception that raise substantial doubt as to its ability to continue as a going concern. The Company's existence is dependent upon management's ability to develop profitable operations and resolve its liquidity problems. Management anticipates the Company will attain profitable status and improve its liquidity through continued business development and additional equity investment in the Company.Management is pursuing various sources of financing and intends to raise equity financing through a private placement with a private group of investors in the near future.In the event the Company is not able to raise the necessary equity financing from private investors, the stockholders intend to finance the Company by way of stockholder loans, as needed, until profitable operations are attained. The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of the Company to continue as a going concern. F-5 4. RECENT ACCOUNTING PRONOUNCEMENTS The recent accounting pronouncements issued by the FASB and the SEC did not or are not believed by management to have a material impact on the Company's present or future financial statements. 5. SUPPLEMENTAL CASH FLOW INFORMATION During the three months ended March 31, 2012 and 2011, there was no interest or taxes paid by the Company. 7. SUBSEQUENT EVENTS Events that have occurred subsequent to March 31, 2012 have been evaluated through the date of this audit report.On June 27, 2012 two shareholders of the Company agreed to cancel 3,366,134 common shares, resulting in the issued and outstanding shares to be 30,000,000. F-6
